The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 26, 2014

                                      No. 04-13-00705-CR

                                         Adam AYALA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR1053
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER
Sitting:       Karen Angelini, Justice
               Sandee Bryan Marion, Justice
               Patricia O. Alvarez, Justice

        Appellant Adam Ayala has filed a pro se “Motion to Addendum to Briefs Set for
Viewing on the 4th day of June 2014.” Appellant has a court-appointed attorney who has filed a
brief on his behalf. A criminal defendant is not entitled to hybrid representation. See Robinson v.
State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex.
Crim. App. 1995). Therefore, appellant’s pro se motion is DENIED.

                                             PER CURIAM




ATTESTED TO: ____________________
            Keith E. Hottle
            Clerk of Court